Beck, Presiding Justice.
An application for mandamus was brought, to compel the defendants to pay to the applicant an alleged balance due for services rendered by him as an auditor, under an alleged contract with the defendants. If the applicant shows that the parties could make the contract in question, he has a right of action against the defendants to recover the amount due him under the contract, and can maintain an action at law for that purpose. In such a suit the plaintiff has an adequate remedy at law; and the writ of mandamus does not lie where there is another remedy. The court therefore properly sustained the motion to dismiss the petition for mandamus.

Judgment affirmed.


All the Justices concur.

Staufer, Lee & Bufly, for plaintiff.
W. S. Mann and G. L. Hattaway, for defendants.